924 So.2d 7 (2005)
Jose BALMORI, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-5085.
District Court of Appeal of Florida, Second District.
October 28, 2005.
Ricardo P. Hermida, Coral Gables, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and William I. Munsey, Jr., Assistant Attorney General, Tampa, for Appellee.
CANADY, Judge.
Jose Balmori appeals his conviction for attempted trafficking in heroin over twenty-eight grams but less than thirty kilograms. In this appeal briefed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we conclude that no reversible error exists. However, we direct the trial court to correct a scrivener's error in the written judgment. See Burttram v. State, 846 So.2d 1201 (Fla. 2d DCA 2003); Johnson v. State, 840 So.2d 1115 (Fla. 1st DCA 2003). Attempted trafficking in heroin in an amount less than thirty kilograms is a second-degree felony, not a first-degree felony as reflected on the judgment. §§ 893.135(1)(c)(1), 777.04(4)(c), Fla. Stat. (2002). The judgment shall be corrected *8 to show that Balmori's offense is a second-degree felony.
Affirmed.
FULMER, C.J., and WHATLEY, J., Concur.